                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


LIMING WU,

               Plaintiff,
                                                                               14-cv-150-RB-KRS
       v.

RYAN ZINKE, Secretary of
the United States Department of                                                   consolidated with
the Interior, and the UNITED STATES,
                                                                               17-cv-113-RB-KRS
               Defendants.                                                     18-cv-813-RB-KRS



                  ORDER SUBSTITUTING THE UNITED STATES FOR

            DEFENDANTS SHEILA MALLORY AND KAREN F. GROHMAN


       THIS MATTER came before the Court on Defendants’ Notice of Substitution of the

United States for Defendants Sheila Mallory and Karen F. Grohman. The Court is fully advised

in the premises and after consideration of the Notice and Certification in this matter,

       THE COURT CONCLUDES that the United States is the proper federal defendant with

respect to the common law tort claims alleged in Plaintiff’s Fourth Amended Complaint against

Defendants Sheila Mallory and Karen F. Grohman.

       IT IS THEREFORE ORDERED that the United States of America is substituted as

Defendant with respect to the claims alleged in Plaintiff’s Fourth Amended Complaint against

Defendants Sheila Mallory and Karen F. Grohman.
       IT IS FURTHER ORDERED that hereafter, the caption for this cause shall be: Liming

Wu, Plaintiff v. Ryan Zinke, Secretary of the United States Department of the Interior, and the

United States, Defendants.


                                                     IT IS SO ORDERED:



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE
